Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 07/11/2019:
Claims 1-11 and 13-20 have been examined.
Claim 12 is missing or not presented.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Claim Objections
1.	Claims 13-20 objected to because of the following informalities:  it is recommended to renumber claims 13-20 to provide clarity on why claim 12 is missing or not presented in the originally filed set of claims.  Appropriate correction is required.
2.	Claim 20 objected to because of the following informalities:  it is recommended to rewrite the first limitation/feature of claim 20 so it reads as the following: “… receive, at each time step in a defined time period, an input OGM for a current time step in the defined time period, the input OGM being one of an observed OGM for the current time step and a previously-predicted OGM for the current time step…,” for the claim language consistency.  Appropriate correction is required.


Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not 
1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: first, second, third encoders; recurrent neural network; classifier; motion-flow extractor; decoder; difference unit; selector; output buffer, in claims 1-10, 11, 13-17 and 20.
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as receiving data as input; predicting corrective term(s); converting corrected data predicted data; extracting reference data; determining flow, such as motion-flow, between recently input motion-flow data and previous motion-flow data; extracting feature(s) data from motion-flow data; reducing/increasing dimensionality of map feature(s) data; calculating difference between input and previous input data; selecting between observed data and previously-predicted data; storing data, per fig. 1, 3, 5-7, Para [0051-0053, 0084] of the published specification, claimed/specified encoders, recurrent neural network, classifier, motion-flow extractor, decoder, difference unit, selector, output buffer appear to be structure element(s)/component(s) of bigger structures.  
	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-2, 8-11, 14-15 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Pub. No.: CN 108709562A).
As per claims 1, 11 and 20, Zhao discloses through the invention (see entire document), a system / method / non-transitory computer-readable medium comprising computer readable instructions for generating predicted occupancy grid maps (OGMs) for an environment in which an autonomous vehicle is operating (see entire document, particularly abstract, Para [0008-0015, 0027-0040, 0048, 0058-0059, 0062-0063, 0069-0070, 0073-0088, 0097-0099], claims 1-10), the system / method / non-transitory computer-readable medium comprising computer readable instructions comprising: 
a first encoder configured to receive, at each time step in a defined time period, an input OGM for a current time step in the defined time period and extract OGM features from the input OGM, the input OGM being one of an observed OGM for the current time step and a previously-predicted OGM for the current time step / receiving, at each time step in a defined time period, an input OGM for a current time step in the defined time period, the input OGM being one of an observed OGM for the current time step and a previously-predicted OGM for the current time step / extracting, at each time step in the defined time period, OGM features from the input OGM (see entire document, particularly abstract, Para [0027-0028, 0040, 0051, 0070-0071, 0098-0099], claims 5-6 – teaching providing/provided real time environment information and historical environmental information for a period of time, performing data fusion); 
a recurrent neural network configured to predict, at each time step in a defined time period, a corrective term based on the OGM features, wherein the corrective term represents predicted change to the input OGM, and wherein the corrective term is applied to the input OGM to generate a corrected OGM for a next time step in the defined time period, the corrected OGM representing features corresponding to occupancy of the environment in a next time step /  predicting, at each time step in the defined time period using a recurrent neural network, a corrective term based on the OGM features, wherein the corrective term represents a predicted change to the input OGM (see entire document, particularly abstract, Para [0012, 0018, 0023, 0062-0064, 0070-0071], claim 4 – teaching updating the grid occupancy probability in the RGM grid map during the time period when the RGM moves adjacently twice; that during the time period when the map moves adjacently twice, the grid occupancy probability is updated synchronously according to the newly acquired sensor data; error estimate of the measured distance, other parameters, respectively representing the initial measurement values of non-occupied, occupied and unknown states; that during the time period when the map moves adjacently twice, the spatial position of the map center of ΩM and teaches on “predicting, at each time step in a defined time period, a corrective term based on the OGM features,” in the instant application); and 
a classifier for converting the corrected OGM to a predicted OGM, the predicted OGM representing occupancy of the environment in the next time step /  applying, at each time step in the defined time period, the corrective term to the input OGM to generate a corrected OGM for a next time step in the defined time period, the corrected OGM representing features corresponding to occupancy of the environment for the next time step; converting, at each time step in the defined time period using a classifier, the correct OGM for the next time step to a predicted OGM for the next time step, the predicted OGM representing occupancy of the environment for the next time step; and outputting the predicted OGM (see entire document, particularly abstract, Para [0012-0013, 0016, 0018, 0026-0027, 0051, 0059, 0069-0074, 0098] – teaching updating the grid occupancy probability in the RGM grid map during the time period when the RGM moves adjacently twice; that during the time period when the map moves adjacently twice, the grid occupancy probability is updated synchronously according to the newly acquired sensor data; error estimate of the measured distance, other parameters, respectively representing the initial measurement values of non-occupied, occupied and unknown states; that during the time period when the map moves adjacently twice, the spatial position of the map center of ΩM and other grids remains unchanged, but the occupancy probability of the grid is updated in real time according to the acquired sonar information; calculating the grid occupation probability and storing  it in the RGM again, wherein the Examiner finds that the “updating the grid occupancy probability in the grid map,” in the Zhao reference, teaches on “predicting OGM representing occupancy of the environment in the next time step,” in the instant application).

As per claims 2 and 14, Zhao further discloses through the invention (see entire document) a second encoder configured for extracting reference map features from a reference map, the reference map representing a priori information about the sensed environment / receiving reference map features, representing a priori information about the sensed environment; wherein the recurrent neural network is 

As per claims 8 and 18, Zhao further discloses through the invention (see entire document) a selector for selecting between the observed OGM and the previously-predicted OGM to use as the input OGM for the current time step, wherein the selector is configured to select the observed OGM during an initialization phase, and to select the previously-predicted OGM during a prediction phase / in an initialization phase, selecting the observed OGM as the input OGM; and in a prediction phase, selecting the previously-predicted OGM as the input OGM (see entire document, particularly abstract, Para [0027-0028, 0040, 0051, 0070-0071, 0098-0099], claims 5-6 – teaching providing/provided real time environment information and historical environmental information for a period of time, performing data fusion).

As per claim 9, Zhao further discloses through the invention (see entire document) an output buffer for storing a set of OGMs including at least one of the input OGMs and the predicted OGMs, wherein output provided by the system is the set of OGMs (see entire document, particularly abstract, Para [0006, 0028, 0040, 0054, 0070-0071, 0074, 0099-0100]).

As per claim 10, Zhao further discloses through the invention (see entire document) a sensor system configured to: receive sensor data about the sensed environment from one or more sensors; and generate the observed OGM based on the sensor data (see entire document, particularly abstract, Para [0017-0019, 0027, 0061-0062, 0069, 0074]).

As per claim 15, Zhao further discloses through the invention (see entire document) receiving a reference map representing the sensed environment; and extracting, using a second encoder, the reference map features from the reference map (see entire document, particularly abstract, Para [0008, 0020-0024, teach on “extracted, from reference map, reference map features,” in the instant application).

As per claim 19, Zhao further discloses through the invention (see entire document) outputting at least the predicted OGM that comprises outputting a set of OGMs including at least one observed OGM and at least one predicted OGM (see entire document, particularly abstract, Para [0008-0015, 0027-0040, 0048, 0058-0059, 0062-0063, 0069-0070, 0073-0088, 0097-0099], claims 1-10).

2.	Claims 3-4, 7 and 16-17 rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Pub. No.: CN 108709562A) in view of Duan (Pub. No.: CN 107544330A).
As per claim 3, Zhao does not explicitly disclose through the invention, or is missing a motion-flow extractor for determining motion-flow between the input OGM and a previous OGM representing occupancy in a previous time step; and a third encoder for extracting motion-flow features from the motion-flow; wherein the recurrent neural network is configured to predict, at each time step in a defined time period, the corrective term from the OGM features and the motion-flow features.
However, Duan teaches through the invention (see entire document), particularly in Para [0063] – teaching external input information that includes information input by the driver or vehicle owner, information pushed by the server, information input by external monitoring/sensing equipment, one or more of the input information of other surrounding vehicles and the input information of the traffic management system; in Para [0066] – teaching server that directly issues calibration instructions to the vehicle, and the traffic management system that directly warns the driving status of the vehicle;  in Para [0078] – teaching automatic driving algorithm that needs to be carried out in real time under complex road traffic conditions, so the test of the automatic driving algorithm can be guaranteed through the configuration of the detection environment; in Para [0119] – teaching that by taking the driving history, the data required for the upgrade and the output such as the flow rate as variables, different upgrade demand probabilities that can also be calculated.
teaches on “motion-flow (a.k.a. traffic, traffic flow) information/data,” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Duan. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine scheduling planning of the vehicles through integrating the states and scheduling histories of multiple vehicles, thus while the safety and reliability of the vehicles are ensured, realize the fast and smooth operation scheduling of large-scale vehicle calibration (see entire Duan document, particularly abstract).

As per claim 4, Zhao does not explicitly disclose through the invention, or is missing a motion-flow extractor for determining motion-flow between the input OGM and a previous OGM representing occupancy in a previous time step; and  a third encoder for extracting motion-flow features from the motion-flow;  wherein the recurrent neural network is configured to predict, at each time step in a defined time period, the corrective term from the OGM features, the reference map features, and the motion-flow features.
However, Duan teaches through the invention (see entire document), particularly in Para [0063] – teaching external input information that includes information input by the driver or vehicle owner, information pushed by the server, information input by external monitoring/sensing equipment, one or more of the input information of other surrounding vehicles and the input information of the traffic management system; in Para [0066] – teaching server that directly issues calibration instructions to the vehicle, and the traffic management system that directly warns the driving status of the vehicle;  in Para [0078] – teaching automatic driving algorithm that needs to be carried out in real time under complex road traffic conditions, so the test of the automatic driving algorithm can be guaranteed through the configuration of the detection environment; in Para [0119] – teaching that by taking the driving history, the data required for the upgrade 
The Examiner finds that the “input information of other surrounding vehicles and the input information of the traffic management system;” “driving history, the data required for the upgrade and the output such as the flow rate,” in the Duan reference, teaches on “motion-flow (a.k.a. traffic, traffic flow) information/data,” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Duan. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine scheduling planning of the vehicles through integrating the states and scheduling histories of multiple vehicles, thus while the safety and reliability of the vehicles are ensured, realize the fast and smooth operation scheduling of large-scale vehicle calibration (see entire Duan document, particularly abstract).

As per claim 7, Zhao further discloses through the invention (see entire document) a difference unit for calculating a difference between the input OGM and a previous input OGM representing occupancy of the sensed environment in a previous time step in the defined time period (see entire document, particularly abstract, Para [0027-0028, 0040, 0051, 0070-0071, 0098-0099], claims 5-6 – teaching providing/provided real time environment information and historical environmental information for a period of time, performing data fusion.
 	Zhao does not explicitly disclose through the invention, or is missing a third encoder for extracting motion-flow features from the difference; wherein the recurrent neural network is configured to predict, at each time step in a defined time period, the corrective term based on the OGM features and the motion-flow features.
However, Duan teaches through the invention (see entire document), particularly in Para [0063] – teaching external input information that includes information input by the driver or vehicle owner, information pushed by the server, information input by external monitoring/sensing equipment, one or more 
The Examiner finds that the “input information of other surrounding vehicles and the input information of the traffic management system;” “driving history, the data required for the upgrade and the output such as the flow rate,” in the Duan reference, teaches on “motion-flow (a.k.a. traffic, traffic flow) information/data,” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Duan. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine scheduling planning of the vehicles through integrating the states and scheduling histories of multiple vehicles, thus while the safety and reliability of the vehicles are ensured, realize the fast and smooth operation scheduling of large-scale vehicle calibration (see entire Duan document, particularly abstract).

As per claim 16, Zhao does not explicitly disclose through the invention, or is missing determining motion-flow between the input OGM and a previous OGM representing occupancy in a previous time step; and extracting, using a third encoder, to the motion-flow to extract motion-flow features from the motion-flow; wherein predicting comprises predicting, at each time step in a defined time period, the corrective term using the recurrent neural network, based on the OGM features and the motion-flow features.
However, Duan teaches through the invention (see entire document), particularly in Para [0063] – teaching external input information that includes information input by the driver or vehicle owner, 
The Examiner finds that the “input information of other surrounding vehicles and the input information of the traffic management system;” “driving history, the data required for the upgrade and the output such as the flow rate,” in the Duan reference, teaches on “motion-flow (a.k.a. traffic, traffic flow) information/data,” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Duan. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine scheduling planning of the vehicles through integrating the states and scheduling histories of multiple vehicles, thus while the safety and reliability of the vehicles are ensured, realize the fast and smooth operation scheduling of large-scale vehicle calibration (see entire Duan document, particularly abstract).

As per claim 17, Zhao further discloses through the invention (see entire document) calculating a difference between the input OGM and a previous input OGM representing occupancy in a previous time step in the defined time period (see entire document, particularly abstract, Para [0027-0028, 0040, 0051, 0070-0071, 0098-0099], claims 5-6 – teaching providing/provided real time environment information and historical environmental information for a period of time, performing data fusion.
Zhao does not explicitly disclose through the invention, or is missing extracting, using a third encoder, motion-flow features from the difference; wherein predicting comprises predicting, at each time step in the defined time period using the recurrent neural network, the corrective term based on the OGM features and the motion-flow features.
However, Duan teaches through the invention (see entire document), particularly in Para [0063] – teaching external input information that includes information input by the driver or vehicle owner, information pushed by the server, information input by external monitoring/sensing equipment, one or more of the input information of other surrounding vehicles and the input information of the traffic management system; in Para [0066] – teaching server that directly issues calibration instructions to the vehicle, and the traffic management system that directly warns the driving status of the vehicle;  in Para [0078] – teaching automatic driving algorithm that needs to be carried out in real time under complex road traffic conditions, so the test of the automatic driving algorithm can be guaranteed through the configuration of the detection environment; in Para [0119] – teaching that by taking the driving history, the data required for the upgrade and the output such as the flow rate as variables, different upgrade demand probabilities that can also be calculated.
The Examiner finds that the “input information of other surrounding vehicles and the input information of the traffic management system;” “driving history, the data required for the upgrade and the output such as the flow rate,” in the Duan reference, teaches on “motion-flow (a.k.a. traffic, traffic flow) information/data,” in the instant application.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Duan. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine scheduling planning of the vehicles through integrating the states and scheduling histories of multiple vehicles, thus while the safety and reliability of the vehicles are ensured, realize the fast and smooth operation scheduling of large-scale vehicle calibration (see entire Duan document, particularly abstract).

3.	Claims 5-6 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Zhao (Pub. No.: CN 108709562A) in view of Taborowski (Pub. No.: WO 2009064172A1).
As per claim 5, Zhao does not explicitly disclose through the invention, or is missing first encoder configured to reduce dimensionality of the OGM features.
However, Taborowski teaches through the invention (see entire document), particularly in 2nd  through 4th paragraphs on page 5 of 19 – teaching applying a filter with asymmetrical mask that comprises: applying firstly on the transformed image a first filter having a structuring element which enlarges the width of a line in a direction perpendicular to the driving direction of the vehicle and secondly a second filter having a structuring element which reduces the length of a line in a direction parallel to the driving direction of the vehicle; first filter as a maximum filter and second filter as a minimum filter; that these are very simple filters to enlarge the width of an object and to reduce the length of an object; applying a filter with asymmetrical mask that further comprises: - applying thirdly a third filter having a structuring element which enlarges the length of a line in a direction parallel to the driving direction to their original size.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Taborowski. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to restore the length of an object to its original size, which enables to determine accurately the length of each segment of a dashed line (see entire Taborowski document, particularly 4th paragraph on page 5 of 19).

As per claim 6, Zhao does not explicitly disclose through the invention, or is missing a decoder configured to increase a dimensionality of the corrective term to match a dimensionality of the input OGM.
However, Taborowski teaches through the invention (see entire document), particularly in 2nd  through 4th paragraphs on page 5 of 19 – teaching applying a filter with asymmetrical mask that comprises: applying firstly on the transformed image a first filter having a structuring element which enlarges the width of a line in a direction perpendicular to the driving direction of the vehicle and secondly a second filter having a structuring element which reduces the length of a line in a direction parallel to the driving direction 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Taborowski. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to restore the length of an object to its original size, which enables to determine accurately the length of each segment of a dashed line (see entire Taborowski document, particularly 4th paragraph on page 5 of 19).

As per claim 13, Zhao does not explicitly disclose through the invention, or is missing reducing, at each time step in the defined time period using a first encoder, the extracted OGM features to reduce a dimensionality of the extracted OGM features so that the extracted OGM features have a different dimensionality than the input OGM; and wherein predicting, at each time step in the defined time period using a recurrent neural network, the corrective term comprises increasing, using a decoder, a dimensionality of the corrective term output from the recurrent neural network to match a dimensionality of the input OGM .
However, Taborowski teaches through the invention (see entire document), particularly in 2nd  through 4th paragraphs on page 5 of 19 – teaching applying a filter with asymmetrical mask that comprises: applying firstly on the transformed image a first filter having a structuring element which enlarges the width of a line in a direction perpendicular to the driving direction of the vehicle and secondly a second filter having a structuring element which reduces the length of a line in a direction parallel to the driving direction of the vehicle; first filter as a maximum filter and second filter as a minimum filter; that these are very simple filters to enlarge the width of an object and to reduce the length of an object; applying a filter with asymmetrical mask that further comprises: - applying thirdly a third filter having a structuring element which enlarges the length of a line in a direction parallel to the driving direction to their original size.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Zhao by incorporating, applying and utilizing the above steps, technique and features as taught by Taborowski. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to restore the length of an object to its original size, which enables to determine accurately the length of each segment of a dashed line (see entire Taborowski document, particularly 4th paragraph on page 5 of 19).
	

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662